Case: 21-50767      Document: 00516203920           Page: 1     Date Filed: 02/15/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                             FILED
                                                                       February 15, 2022
                                   No. 21-50767                          Lyle W. Cayce
                                 Summary Calendar                             Clerk



   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Ruben Aguilera,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:21-CR-62-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Ruben Aguilera was sentenced to 180 months of imprisonment
   following his guilty plea conviction for being a felon in possession of a firearm,
   in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). On appeal, he contends
   that his three Texas Penal Code § 30.02(a) convictions for burglary do not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50767      Document: 00516203920           Page: 2    Date Filed: 02/15/2022




                                     No. 21-50767


   qualify as violent felonies under the Armed Career Criminal Act (ACCA) and
   that two of the convictions should have counted as one conviction for
   purposes of determining whether he was an armed career criminal. The
   Government has filed a motion for summary affirmance or, in the alternative,
   for an extension of time to file a merits brief, asserting that Aguilera’s
   arguments are foreclosed by circuit precedent. Aguilera opposes the motion
   for summary affirmance and does not concede foreclosure.
          As acknowledged by Aguilera, we have held that Texas burglary is a
   generic burglary and is therefore a violent felony under the ACCA. United
   States v. Herrold, 941 F.3d 173, 176-82 (5th Cir. 2019) (en banc). Although
   he claims that Herrold was wrongly decided, “‘in the absence of an
   intervening contrary or superseding decision by this court sitting en banc or
   by the United States Supreme Court,’” we are bound by our precedent.
   United States v. Montgomery, 974 F.3d 587, 590 n.4 (5th Cir. 2020) (quoting
   United States v. Setser, 607 F.3d 128, 131 (5th Cir. 2010)), cert. denied, 141 S.
   Ct. 2823 (2021).
          Moreover, Aguilera’s three prior burglary convictions were for
   offenses that were committed sequentially, not simultaneously, and therefore
   were offenses that occurred on “‘occasions different from one another.’”
   United States v. Fuller, 453 F.3d 274, 278 (5th Cir. 2006) (quoting United
   States v. Ressler, 54 F.3d 257, 260 (5th Cir. 1995)). The mere fact that
   Aguilera was sentenced to two of these offenses on the same day does not
   change this conclusion. See United States v. White, 465 F.3d 250, 253 (5th
   Cir. 2006).
          In light of the foregoing, the Government’s opposed motion for
   summary affirmance is DENIED, see Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), the alternative motion for an extension of




                                          2
Case: 21-50767    Document: 00516203920          Page: 3   Date Filed: 02/15/2022




                                  No. 21-50767


   time in which to file a brief is DENIED, and the judgment of the district
   court is AFFIRMED.




                                       3